DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Examiner decided to withdraw 112 rejection based on the conversation with applicant’s representative and his explanation’s. 

Examiner’s Statement of Reason for Allowance
Claims 1 -20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Becker et al. (USPGPUB 20170046975) discloses a systems and methods for stick welding applications.  In certain embodiments, simulation stick welding electrode holders may include stick electrode retraction assemblies configured to mechanically retract a simulation stick electrode toward the stick electrode retraction assembly to simulate consumption of the simulation stick electrode during a simulated stick welding process, Ottnad et al (USPGPUB 20190244309) discloses a system for manufacturing control, with multiple, fixedly installed transceivers for determining the position of multiple mobile units, the position being determined in particular by evaluating the runtime of electromagnetic (radio) signals, and Pfeifer et al. (USPPUB 20130206741) disclosed a welding system includes a first sensor associated with a welding helmet and configured to sense a parameter indicative of a position of a 
Claim 1, an illumination arrangement operable for illuminating the working space in a normal mode of operation, wherein the illumination arrangement is further operable in at least one signal mode of operation, - at least one workpiece sensor which is configured to detect an actual state of the workpiece in the workpiece mount and to provide a monitoring signal that describes the actual state of the workpiece, and - a monitoring device that is configured to: determine, on the basis of the monitoring signal, whether the workpiece is in a correct mounting state or an incorrect mounting state, and based thereon, operate the illumination arrangement in the signal mode of operation to provide visual information in the working space for visualizing the mounting state of the workpiece.
Claim 2, a working space with a workpiece mount for a workpiece, and - a monitoring device for monitoring a mounting state of a workpiece in the workpiece mount the device, comprising - an illumination arrangement operable for illuminating the working space in a normal mode of operation, wherein the illumination arrangement is further operable in at least one signal mode of operation, 2Attorney Docket No.: 7607CWG-4- at least one workpiece sensor which is configured to detect an actual state of the workpiece in the workpiece 
Claim 3, an illumination arrangement that illuminates the workpiece mount in a normal mode of operation, - at least one workpiece sensor that is configured to detect an actual state of the workpiece in the workpiece mount in the working space and to provide a monitoring signal which describes the actual state of the workpiece, and - a monitoring device, wherein the illumination arrangement is further operable in at least one signal mode of operation, and wherein the monitoring device is configured to: determine, on the basis of the monitoring signal, whether the workpiece is in a first mounting state or a second mounting state, and selectively operate the illumination arrangement in the signal mode of operation to provide visual information in the working space for visualizing the mounting state of the workpiece.
Claim 20, operating an illumination arrangement in a normal mode of operation for illuminating the working space, - receiving a workpiece in the workpiece mount in the working space, - identifying of the actual state of the workpiece in the workpiece mount in the working space, - providing a monitoring signal describing the actual state of the workpiece, - determining, on the basis of the monitoring signal, whether the workpiece is in a first mounting state or a second mounting state, and - based thereon, selectively 
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119